Citation Nr: 1522872	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent, and a disability rating in excess of 30 percent from March 22, 2012, for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable disability rating, a disability rating in excess of 10 percent from July 1, 2008 to February 26, 2014, and a disability rating in excess of 20 percent from February 27, 2014 for a back disability.

3. Entitlement to an effective date earlier than July 1, 2008 for a 10 percent disability rating for a back disability. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2000 and from February 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a July 2008 rating decision and a July 2008 supplemental statement of the case, entitlement to a disability rating of 10 percent for the Veteran's back disability, but no higher, was granted, effective July 1, 2008.  The Board is aware that in a July 2008 written statement, the Veteran stated he was satisfied, and that he wished to withdraw his appeal for an increased disability rating.  However, the Board finds a December 2008 statement submitted by the Veteran, indicating that he disagreed with the effective date for the grant of the 10 percent disability rating for his back, as well as disagreeing with the 10 percent disability rating itself, constitutes a timely notice of disagreement with the July 2008 rating decision.  Accordingly, the claims for an earlier effective date and an increased disability rating are on appeal from the July 2008 rating decision.  

In February 2010, the RO issued a statement of the case addressing the effective date issue and a supplemental statement of the case addressing the evaluation assigned for the Veteran's back disability.  As the Veteran marked on his February 2010 VA Form 9, "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me," the Veteran has perfected his appeal as to both issues.

In December 2014, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

At his December 2014 videoconference hearing, the Veteran waived his right to have his representative help him with the hearing, and stated he did not wish to revoke their representation.  In a March 2015 appellate brief, the Veteran's representative deferred to the Veteran's choice to forego assistance at his hearing, and declined the opportunity to submit an informal hearing presentation.

In May 2015, VA received a letter from representative C.L. indicating he was withdrawing as the Veteran's representative.  A VA Form 21-22 appointing C.L. as the Veteran's representative had been submitted in October 2010.  However, the Veteran had already revoked C.L.'s representation by his May 2013 submission of a VA Form 21-22 appointing the American Legion as his representative. 

At his December 2014 hearing before the Board, the Veteran indicated that he may wish to file a claim seeking reimbursement for private medical expenses related to his service-connected back disability, and stated the he was not sure if he was satisfied with the initial disability rating assigned to radiculopathy of the right lower extremity.  The Veteran did not clearly indicate that he wished to pursue a medical reimbursement claim or a claim for an increased disability rating for radiculopathy of the right lower extremity at this time.  Therefore, the Board will not refer either claim to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such claims at a future date if he desires.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a June 2013 notice letter, a March 2014 VA psychological examination report, an April 2014 VA examiner's medical opinion, a July 2014 notice letter, VA treatment records from the Central California VA Healthcare System dated May 2003 to April 2007, and VA treatment records from the Denver VA Medical Center (VAMC) dated August 2005 to March 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2010 representative statement, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased disability rating for a back disability, and entitlement to an earlier effective date for a 10 percent disability rating for the back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At his December 2014 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his claim of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 10 percent, and a disability rating in excess of 30 percent from March 22, 2012, for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

At his December 2014 hearing before the Board, the Veteran testified that he wished to withdraw his claim of entitlement to an increased disability rating for his PTSD.  The Veteran's testimony shows a clear desire on his part to withdraw this issue from his appeal.  

The Veteran has withdrawn the appeal as to the claim of entitlement to an increased disability rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an initial disability rating in excess of 10 percent, and a disability rating in excess of 30 percent from March 22, 2012, for PTSD is dismissed.


REMAND

The Board regrets any further delay, but finds that further development is necessary prior to the final adjudication of the Veteran's claims.

The evidence of record indicates the Veteran has received private treatment from a variety of medical providers for his service-connected back; however these treatment records are not associated with the evidentiary record.  First, there are numerous notations throughout the record, including from the Veteran himself, that he has received private chiropractic treatment.  See December 2014 videoconference hearing testimony; April 2014 VA examiner's addendum opinion; March 2012 VA emergency room note; April 2011 VA examination report; March 2011 Veteran statement; September 2008 VA TBI consultation report; July 2008 VA examination report; January 2007 Fresno VAMC primary care note.  The evidence of record also indicates the Veteran has received private physical therapy for his service-connected back disability.  See, e.g., March 2012 VA physical therapy consultation (sent to fee basis for authorization of PT in the community); August 2011 VA Non-VA Consult note (authorization for physical therapy by Select PT Northgleen from August 2011 to December 2011).  At his December 2014 videoconference hearing before the Board, the Veteran testified that he has consulted with a private orthopedic surgeon regarding his back.  See also February 2014 VA examination report.  The evidence of record indicates the Veteran has received treatment at the Non-Surgical Medical Group & Pain Treatment Center, a Division of Adams County Spine & Accident Center.  See December 2014 business card (submitted at the time of the Veteran's videoconference hearing); see also April 2014 VA examiner's addendum opinion; October 2009 VA mental health medicine management note (Veteran has been going to the Spine Center in Adams County for spinal decompression).  The Veteran has submitted June 2011 treatment records from Denver Guardian Urgent Care; however the treatment records submitted were for a follow-up visit, and the treatment records from his initial June 2011 visit are still outstanding.  Finally, the Veteran has also reported that he has received treatment at the Impact Health and Spine Center since September 2009.  See February 2010 informal claim; October 2009 VA Form 21-4142; October 2009 Veteran statement.  Although the RO sent a request for copies of the Impact Health and Spine Center records in October 2009, no response has been received.  On remand, the AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records. 

The evidence of record also indicates there are outstanding VA treatment records.  The February 2014 VA examiner, and the VA examiner who provided an April 2014 medical opinion, both reference VA treatment records dated in 2013 and/or 2014.  However, VA treatment records associated with the evidentiary record are only dated to March 2012.  Further, the evidence of record indicates the Veteran may have resided in Arizona for a period of time in 2005.  See September 2005 Denver VAMC SA discharge note.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Board notes that under the General Formula for Diseases and Injuries of the Spine, objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, Note (1).  Per an April 2014 rating decision, service connection was granted for right leg sciatic nerve radiculopathy as secondary to the Veteran's service-connected back disability, and assigned a separate rating.  Upon VA examination in February 2014, the VA examiner diagnosed lumbar radiculopathy involving the right sciatic nerve.  Upon examination, no signs or symptoms of radiculopathy were noted in the Veteran's left lower extremity.  However, an April 2014 VA medical opinion stated that the Veteran's chronic low back pain is a continuum, where he complains of intermittent pain in his right lower extremity, left lower extremity, or bilateral lower extremities.  The April 2014 VA examiner stated the Veteran's July 2008 MRI demonstrated nerve root compression findings that support the Veteran's intermittent bilateral radiculopathy complaints, and because the radiculopathy is intermittent, the absence of neurological findings upon examination at a specific time is not unexpected.  However, the April 2014 VA medical opinion only provided a nexus opinion regarding the Veteran's right lower extremity radiculopathy.  The Board notes the Veteran's treatment records contain multiple complaints of radiculopathy symptoms in his left lower extremity throughout the appeal period.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected back disability, and to address whether radiculopathy of the left lower extremity is currently manifested, whether it has been manifested at any time during the appeal period, and whether such left lower extremity radiculopathy is related to the Veteran's service-connected back disability.

Finally, the Veteran contends he is entitled to an effective date earlier than July 1, 2008 for the grant of a 10 percent disability rating for his back disability, due to his back pain and limitation of motion.  As the development requested herein may result in evidence pertinent to the effective date issue, the Board will defer action on the issue pending the records development requested below.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment, including all chiropractic treatment and all physical therapy, related to his back disability since his discharge from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include all treatment records from Select PT Northgleen, Non-Surgical Medical Group & Pain Treatment Center, Adams County Spine & Accident Center, Denver Guardian Urgent Care, and Impact Health and Spine Center.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include Denver VAMC treatment records dated from March 2012 to present, and any treatment records from VA facilities in Arizona.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's thoracolumbar spine using a goniometer.  

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected lumbar spine disability.

e) The examiner should specifically address whether radiculopathy of the left lower extremity is currently manifested, or has been manifested at any time since May 2005.  

If radiculopathy of the left lower extremity has been manifested at any time since May 2005, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the left lower extremity radiculopathy is related to the Veteran's service-connected lumbar spine disability.

The examiner should specifically address the numerous complaints throughout the Veteran's treatment records of radiculopathy symptoms in his left lower extremity, as well as the April 2014 VA medical opinion discussing intermittent radiculopathy of the bilateral lower extremities.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

5. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


